

Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of October 20,
2020 by and between Martin Resource Management Corporation, a Texas corporation
(the "Company"), at the request of Martin Midstream GP LLC, a Texas limited
liability company (the "General Partner"), and Robert D. Bondurant ("Employee").


In consideration of the respective agreements of the Company and Employee set
forth below and other good and valuable consideration, the Company and Employee
agree as follows:


1.Employment. The Company shall employ Employee, and Employee shall be employed
by the Company and perform services for the General Partner, upon the terms and
conditions set forth in this Agreement, which terms and conditions shall be
effective as of the Employment Date (as hereinafter defined).


2.Term of Employment. The primary term of this Agreement shall commence on
January 1, 2021 (the “Employment Date”) and shall continue until the third
anniversary of the Employment Date. Subsequent to the Employment Term,
Employee’s employment will be at will.


3.Position and Duties.


(a)During the Employment Term, Employee shall serve as the Chief Executive
Officer (“CEO”) of the General Partner and shall have the normal duties,
responsibilities, functions and authority of a CEO subject to the power and
authority of the Board of Directors of the General Partner (the "Board") to
expand or limit such duties, responsibilities, functions and authority and to
overrule actions of officers of the General Partner. During the Employment Term,
Employee shall report to the Board, and shall perform such duties and
responsibilities as the Board shall assign to him from time to time consistent
with his position.


(b)During the Employment Term, Employee shall serve the General Partner
faithfully and to the best of his ability in a diligent, trustworthy and
professional manner and shall devote his attention and efforts to the business
of the General Partner. During the Employment Term, Employee shall not serve as
an employee, officer or director of, or otherwise perform services for
compensation for, any other person or entity without the prior written consent
of the Company. Notwithstanding the foregoing, Employee may (i) serve as a
director of the Company and its affiliates, including, but not limited to
American Steamship Owners Mutual Protection and Indemnity Association, Inc. (an
insurer of Martin Midstream Partners L.P.’s marine business), and (ii)
participate in charitable (including as a director) and personal investment
activities (including as a director of Composite Piping Technology LLC), so long
as any such activities or services do not unreasonably interfere with the
performance of Employee's duties and responsibilities hereunder or otherwise
violate the provisions hereof.


4.Compensation.


(a)During the Employment Term, Employee shall receive an annual base salary of
$575,000, which may be increased in the future as determined by the Board ("Base
Salary"). This Base Salary shall be paid in installments in accordance with the
Company's normal payroll policies and procedures. Employee may receive an annual
discretionary bonus as determined by the Board. There is no guarantee that a
bonus will be awarded in any particular calendar year.


(b)During the Employment Term, Employee shall be entitled to participate in all
employee health and welfare benefit plans and programs of the Company for which
employees of the Company are generally eligible in accordance with the terms
thereof. The Company provides no assurance as to the adoption or continuance of
any particular employee benefit plan or program, and Employee's participation in
any such plan or program shall be subject to the provisions, rules and
regulations applicable thereto.





--------------------------------------------------------------------------------



(c)The Company shall cause the General Partner to reimburse Employee for all
reasonable and necessary out-of-pocket business expenses incurred by him during
the Employment Term in the performance of his duties and responsibilities
hereunder which are consistent with the General Partner's policies in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to the General Partner's normal policies and procedures for
expense verification and documentation.


(d)During the Employment Term, Employee shall be entitled to paid vacation in
accordance with the Company's then-existing vacation policy for employees.


5.Confidential Information. Employee understands that during the course of his
employment relationship with the Company, Employee, in his position of CEO of
the General Partner, will have access to valuable information relating to the
business and operations of the General Partner that is non-public, confidential,
proprietary, and/or trade secret in nature and would be particularly valuable to
the General Partner’s competitors, and that the General Partner desires and
makes efforts to safeguard the confidentiality of all such information. For
purposes of this Agreement, “Confidential Information” means any information,
knowledge or data of any nature and in any form (including information that is
electronically transmitted or stored on any form of magnetic or electronic
storage media) relating to the past, current or prospective business or
operations of the General Partner that is not generally known to persons engaged
in businesses similar to those conducted or contemplated by the General Partner,
whether produced by the General Partner or any of its consultants, agents or
independent contractors or by Employee, and whether or not marked confidential,
including, without limitation, information relating to the Company’s and General
Partner’s salary information, benefit information, any special employment
arrangements, personnel issues, financial matters, cash position, any plans that
management may have concerning the operations of the General Partner in general
or any specific department, any and all information regarding products and
services, business plans, manuals, works of authorship, service techniques,
processes, research and development methods or techniques, operating procedures,
trade secrets, purchasing methods or practices, employment or personnel data,
marketing strategies or techniques, financial information, employee lists,
customer lists, vendor lists, and internal notes and memoranda relating to any
of the foregoing provided, however, that the term Confidential Information shall
exclude (i) any information, knowledge or data which is publicly available from
widely circulated information (unless such information has become publicly
available due to Employee’s breach of his obligations under this Agreement) or
was acquired prior to employment with the Company and (ii) information,
knowledge or data provided to Employee by a third person who, by the provision
of such information, knowledge or data, is not violating his own duty of
confidentiality to the Company or the General Partner.


(a)Non-Disclosure of Confidential Information. Employee agrees that during and
after the termination of Employee's employment relationship with the Company,
Employee will not communicate, divulge, or make available to any person or
entity (other than the General Partner, its customers, or other entities or
persons expressly authorized by the General Partner to receive such information
or as may be reasonably necessary or required in Employee’s good faith
performance of his duties, responsibilities, and function as CEO of the General
Partner) any of the aforementioned Confidential Information except upon the
prior written authorization of the General Partner or as may be required by law
or legal process. Employee further agrees that upon the termination of
Employee's employment relationship, Employee will deliver promptly to the
General Partner any such information in Employee's possession (whether in
electronic or hard copy form), including any duplicates thereof and any notes or
other records Employee has prepared with respect thereto. If the provisions of
any applicable law or the order of any court would require Employee to disclose
or otherwise make available any such information, Employee shall provide the
General Partner with prompt prior written notice of such required disclosure and
a reasonable opportunity to contest the requirement of such disclosure or apply
for a protective order with respect to such information through the appropriate
proceedings. Employee also acknowledges and agrees that he is not authorized to
access any General Partner information for any purpose other than furthering the
business interests of the General Partner and Confidential Information shall not
be forwarded to personal email addresses or third parties (except in furtherance
of the General Partner’s business) without the express written consent of the
General Partner. Employee also is not authorized to delete any such Confidential
Information, Work Product (as defined below) or the business information of the
General Partner (including all acquisition prospects, lists and contact
information) prior to his termination.





--------------------------------------------------------------------------------



(b)Employee may have certain rights under the Defend Trade Secrets Act of 2016,
Pub. L. 114-153. An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that: (i) is made (x) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (y) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual: (x) files any
document containing the trade secret under seal; and (y) does not disclose the
trade secret, except pursuant to court order.


(c)Employee acknowledges and agrees that the General Partner owns all right,
title, and interest in and to all Work Product (as defined below). Employee
hereby assigns to the General Partner all right, title, and interest in and to
all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, processes, programs, designs, analyses, drawings,
reports, patents, patent applications, all other proprietary information, and
all similar or related information (in each case whether or not patentable or
reduced to practice), all copyrights and copyrightable works, all trade secrets,
Confidential Information, and know‑how, and all other intellectual property
rights that both (i) are conceived, reduced to practice, developed, or made by
Employee during the Employment Term, and (ii) either (x) relate to the General
Partner's actual or anticipated business, research and development, or existing
or future products or services, (y) are conceived, developed, contributed to,
made, or reduced to practice by Employee for or at the direction of the General
Partner (either solely or jointly with others) during the Employment Term
(including any intellectual property rights), or (z) results from any services
performed by Employee for the General Partner during the Employment Term ("Work
Product"). Notwithstanding the foregoing, all discoveries, concepts, ideas,
inventions, innovations, improvements, developments, methods, processes,
programs, designs, analyses, drawings, reports, patents, patent applications,
all other proprietary information, and all similar or related information (in
each case whether or not patentable or reduced to practice), all copyrights and
copyrightable works, all trade secrets, confidential information, and know‑how,
and all other intellectual property rights applicable to Composite Piping
Technology LLC’s business shall not be covered by the term Work Product. Any
copyrightable work prepared in whole or in part by Employee in the course of
Employee's service to the General Partner shall be deemed a "work made for hire"
under applicable copyright laws, and the General Partner shall own all right,
title, and interest therein and thereto, including all intellectual property
rights. To the extent that any such copyrightable work is not a "work made for
hire," Employee hereby assigns to the General Partner all right, title, and
interest in and to such copyrightable work, including all intellectual property
rights. Upon request of the Board, Employee shall promptly disclose such Work
Product to the Board and perform all actions reasonably requested by the Board
(whether during or after Employee's employment) to establish and/or confirm the
General Partner’s ownership of the Work Product (including executing and
delivering assignments, consents, powers of attorney, applications and other
instruments and providing testimony).


(d)Employee understands that the General Partner will receive from third parties
confidential or proprietary information ("Third Party Information") subject to a
duty on the General Partner's part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Without in any way
limiting the provisions of this Section 5 above, Employee will hold Third Party
Information in the strictest confidence and will not disclose Third Party
Information to anyone (other than personnel and consultants of the General
Partner who need to know such information in connection with their work for the
General Partner) or use, except in connection with Employee's service to the
General Partner, Third Party Information unless expressly authorized by the
Board in writing. Employee shall not have the right to access any Third Party
Information for any reason other than the furtherance of the General Partner’s
business.


6.Noncompetition and Non-solicitation. Employee hereby acknowledges that it is
necessary for the General Partner to protect its trade secrets, Confidential
Information, and goodwill and other business interests. Employee acknowledges
and agrees that the General Partner would be irreparably damaged if Employee,
given his important position and intimate knowledge of the General Partner’s
business and strategic plans, were to breach or otherwise violate this Section 6
and that any such breach or violation would result in a significant and material
loss of goodwill by the General Partner. Therefore, Employee agrees that:


(a)While employed by the Company as CEO of the General Partner, Employee shall
not in any area: (i) where Employee has conducted business for the General
Partner; or (ii) where Employee has gained



--------------------------------------------------------------------------------



knowledge of Confidential Information of the General Partner by virtue of his
position as CEO (the "Restricted Territory"), directly or indirectly own,
manage, control, participate in, consult with, render services for, or in any
other manner engage in the business of providing, directly or indirectly: (x)
marine and other transportation (including the provision of tank trucking
services to third parties), terminalling, refining, processing, distribution and
midstream logistical services for hydrocarbon products and by-products,
including, without limitation, the refining of crude oil into various grades and
quantities of naphthenic lubricants, distillates, asphalt flux and other
intermediate cuts, (y) manufacturing and marketing fertilizers and related
sulfur-based products and (z) lubricants blending and packaging business
(collectively, the "Business"); provided that nothing herein shall prohibit
Employee from (i) being a passive owner of not more than 5% of the outstanding
stock of any class of a corporation which is publicly traded so long as Employee
does not have any active participation in the business of such corporation, or
(ii) remaining an employee of the Company or assisting the Company with its
business after the Termination Date. Employee acknowledges that the Business has
been and may be conducted throughout the Restricted Territory and that the
geographic restrictions set forth above are reasonable and necessary to protect
the goodwill of the Business.


(b)During the Employment Term and for a period of twenty-four (24) months after
Employee’s termination of employment, except on behalf of the General Partner,
Employee shall not, directly or indirectly through another Person, (i) solicit
or accept business from, participate in the solicitation of business from,
consult with, or render services to any Person that is a current known client or
customer of the General Partner, or (ii) induce or attempt to induce any client,
customer or other business relation of the General Partner to cease doing or
decrease their business with the General Partner, or in any way interfere with
the relationship between any such client, customer or other business relation
and the General Partner.


(c)During the Employment Term and for a period of twenty-four (24) months after
Employee’s termination of employment, Employee shall not, directly or indirectly
through another Person, (i) induce or attempt to induce any employee of the
Company who provides services to the General Partner to leave the employ of the
Company, or in any way interfere with the relationship between the General
Partner and any employee providing services to the General Partner or (ii)
solicit or hire any person who was an employee of the Company providing services
to the General Partner at any time during the six-month period immediately prior
to the date on which such solicitation or hiring would take place.


(d)If, at the time of enforcement of Section 5 or this Section 6, a court holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum duration, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum duration, scope and area
permitted by law. Because Employee's services are unique as CEO and because
Employee has access to Confidential Information, the parties hereto agree that
money damages would not be an adequate remedy for any breach of this Agreement.
Therefore, in the event of a breach or threatened breach of this Agreement, the
Company or the General Partner or their successors or assigns may, in addition
to other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security).


(e)Employee acknowledges that the provisions of this Section 6 are in
consideration of (i) Employee's promotion to the CEO position with the General
Partner; and (ii) additional good and valuable consideration as set forth in
this Agreement. Employee agrees and acknowledges that the restrictions contained
in Section 5 or this Section 6 do not preclude Employee from earning a
livelihood, nor do they unreasonably impose limitations on Employee's ability to
earn a living. Employee acknowledges (i) that the business of the General
Partner will be conducted throughout the Restricted Territory, (ii)
notwithstanding the state of formation or principal office of the General
Partner, or any of their respective Employees or employees (including Employee),
it is expected that the General Partner will conduct business activities and
have valuable business relationships within its industry throughout the
Restricted Territory, and (iii) as part of Employee's responsibilities, Employee
may be traveling throughout the Restricted Territory in furtherance of the
General Partner's business and its relationships. Employee acknowledges that the
potential harm to the General Partner of the non‑enforcement of Section 5 or
this Section 6 outweighs any potential harm to Employee of its enforcement by
injunction or otherwise. Employee acknowledges that Employee has carefully read
this Agreement and has given careful consideration to the restraints



--------------------------------------------------------------------------------



imposed upon Employee by this Agreement and is in full accord as to their
necessity for the reasonable and proper protection of confidential and
proprietary information of the General Partner now existing or to be developed
in the future. Employee acknowledges that each and every restraint imposed by
this Agreement is reasonable with respect to subject matter, time period and
geographical area.


7.Termination of Employment. Employee's employment with the Company shall
terminate upon the date (the "Termination Date") which is the earliest to occur
of: (i) the date of the Company's termination of Employee's employment during
the Employment Term at the direction of the Board with or without Cause; (ii)
the date of Employee's resignation from the Company; (iii) the date of
Employee's death or disqualifying disability (as defined under the Americans
with Disabilities Act); or (iv) any termination occurring after the Employment
Term. Except as otherwise provided herein, any termination of employment by the
Company shall be effective as specified in a written notice from the Company to
Employee and shall only be done at the direction of the Board.


8.Payments upon Termination of Employment.


(a)In the event that Employee's employment with the Company is terminated at the
direction of the Board without Cause (as defined below) during the Employment
Term, then Employee shall be entitled to receive (i) the amount of the remaining
Base Salary due through the end of the Employment Term, and (ii) the amount
equal to the product of (x) Employee’s most recent annual discretionary bonus
awarded by the Board during the Employment Term, if any, and (y) the number of
full calendar months remaining under the Employment Term at the time of
termination divided by twelve (collectively, the “Termination Amount”). The
Termination Amount will be paid in a single, lump-sum payment within thirty (30)
days after the date of termination, subject to the requirements of Section 9.


(b)If Employee's employment with the Company terminates during the Employment
Term for any reason other than as a result of Employee's termination by the
Company at the direction of the Board without Cause, then Employee or his
beneficiary or his estate, as the case may be, shall be entitled to receive
Employee's Base Salary through the Termination Date and reimbursement for
business expenses incurred prior to the Termination Date and shall not be
entitled to any other salary, compensation or benefits from the Company
thereafter, except as otherwise specifically provided for under the Company's
employee benefit plans or as otherwise expressly required hereunder or by
applicable law. Subsequent to the Employment Term, Employee’s employment may be
terminated for any lawful reason without any final obligation by the Company at
the direction of the Board other than salary and unreimbursed business expenses
through the Termination Date.


(c)The Company may terminate Employee’s employment for Cause during the
Employment Term. For purposes of this Agreement, the Board shall have “Cause” to
cause the Company to terminate Employee’s employment hereunder upon:


(i)knowing failure to abide by reasonable rules and regulations governing the
transaction of business of the General Partner (as the Board may from time to
time approve) after receiving specific written notice thereof from the Board,
and Employee has failed to remedy such failure or otherwise correct the conduct
at issue within ten (10) days of receiving such written notice;


(ii)the commission of acts while providing services to the General Partner
amounting to gross negligence or intentional misconduct;


(iii)misappropriation of funds or property of the General Partner or committing
any fraud against the General Partner or against any other person or entity in
the course of providing services to the General Partner;


(iv)breach of any fiduciary duty or otherwise obtaining personal profit or
benefit from any transaction, which is adverse to the interests of the General
Partner or to the protection or benefits of which the General Partner is
entitled;


(v)the conviction of a felony or other crime involving moral turpitude; and/or



--------------------------------------------------------------------------------



(vi)any material violation of the terms of this Agreement, which remains uncured
by Employee for more than ten (10) days after receiving written notice of such
material violation.


9.Compliance; Release; Payment Terms. Notwithstanding anything to the contrary
set forth in this Agreement, the Company shall not be obligated to make any
payments to Employee under Section 8 hereof unless Employee shall have signed a
customary general release in favor of the Company and the General Partner, all
applicable consideration periods and rescission periods provided by law shall
have expired, and Employee has not committed an uncured material breach of the
terms of Section 5, 6, 10 and 11 hereof resulting in actual harm to the General
Partner as of the date of the payment.


10.Return of Records and Property. Upon termination of his employment with the
Company for any or no reason, Employee shall promptly deliver to the General
Partner any and all of the General Partner’s records and any and all of the
General Partner’s property in his possession or under his control, including,
without limitation, manuals, books, blank forms, documents, letters, memoranda,
notes, notebooks, reports, printouts, computer disks, computer tapes, source
codes, data, tables or calculations and all copies thereof, documents that in
whole or in part contain any trade secrets or confidential, proprietary or other
secret information of the General Partner and all copies thereof, and keys,
access cards, access codes, passwords, credit cards, computers, telephones and
other electronic equipment belonging to the Company or the General Partner.


11.Employee's Cooperation. During Employee’s employment and thereafter, Employee
shall cooperate with the Company and the General Partner in any internal
investigation, any administrative, regulatory or judicial investigation or
proceeding or any dispute with a third party as reasonably requested by the
Company or the General Partner (including, without limitation, Employee being
available to the Company and the General Partner upon reasonable notice for
interviews and factual investigations, appearing at the Company's or the General
Partner’s request to give testimony without requiring service of a subpoena or
other legal process, volunteering to the Company and the General Partner all
pertinent information and turning over to the Company and the General Partner
all relevant documents which are or may come into Employee's possession, all at
times and on schedules that are reasonably consistent with Employee's other
permitted activities and commitments). In the event the Company or the General
Partner requires or requests Employee's cooperation in accordance with this
Section 11, the Company or the General Partner, as applicable, shall reimburse
Employee for reasonable travel expenses (including lodging and meals) upon
submission of receipts and, so long as Employee’s employment has been
terminated, compensate Employee at the agreed hourly rate of $200/hour.


12.Miscellaneous.


(a)Except as provided in this Section 12, all matters relating to the
interpretation, construction, application, validity and enforcement of this
Agreement shall be governed by the laws of the State of Texas.


(b)This Agreement contains the entire agreement of the parties relating to the
subject matter of this Agreement and supersedes all prior agreements and
understandings with respect to such subject matter, and the parties hereto have
made no agreements, representations or warranties relating to the subject matter
of this Agreement that are not set forth herein.


(c)No amendment or modification of this Agreement shall be deemed effective
unless made in writing and executed and delivered by Employee and the Company
(with the approval of the Board).


(d)No term or condition of this Agreement shall be deemed to have been waived,
except by a statement in writing signed by the party against whom enforcement of
the waiver is sought. Any written waiver shall not be deemed a continuing waiver
unless specifically stated, shall operate only as to the specific term or
condition waived and shall not constitute a waiver of such term or condition for
the future or as to any act other than that specifically waived. This Agreement
shall in no way affect any prior-existing agreement between Employee and the
General Partner, including, but limited to, those agreements related to awards
under the Martin Midstream Partners, L.P. 2017 Restricted Unit Plan.


(e)This Agreement shall not be assignable, in whole or in part, by either party
without the prior written consent of the other party, except as provided herein.
The Company at the direction of the Board may,



--------------------------------------------------------------------------------



without the consent of Employee, assign and/or transfer its rights and
obligations under this Agreement to any corporation or other business entity to
which the General Partner may sell or transfer all or substantially all of its
assets, provided that such assignee or transferee assumes the Company's
obligations hereunder in writing. After any such assignment by the Company, the
Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be the Company for purposes of all terms
and conditions of this Agreement, including this Section 12).


(f)This Agreement may be executed in any number of counterparts, and such
counterparts executed and delivered, each as an original, shall constitute one
and the same instrument.


(g)The captions and section headings used in this Agreement are for convenience
of reference only and shall not affect the construction or interpretation of
this Agreement or any of the provisions hereof.


(h)The Company shall be entitled to deduct or withhold from any amounts owing
from the Company to Employee any federal, state, local or foreign withholding
taxes, excise tax, or employment taxes ("Taxes") imposed with respect to
Employee's compensation or other payments from the Company (including, without
limitation, wages and bonuses). In the event the Company does not make such
deductions or withholdings, Employee shall indemnify the Company for any amounts
paid with respect to any such Taxes, together with any interest, penalties and
related expenses thereto


(i)The Company and Employee agree that this Agreement replaces that certain
Employment Agreement between the Company and Employee dated November 15, 2012
(the “Original Agreement”) and that the Original Agreement is terminated by
mutual agreement as of the Employment Date.


(j)The General Partner is an intended third-party beneficiary of this Agreement
and shall be entitled to enforce the provisions hereof against Employee.


The General Partner has executed this Agreement solely for the purpose of
acknowledging its obligation to reimburse the Company for all expenses incurred
hereunder.


IN WITNESS WHEREOF, Employee, the Company and the General Partner have executed
this Agreement as of the date set forth in the first paragraph.


MARTIN RESOURCE MANAGEMENT CORPORATION




By:/s/ Ruben S. Martin, III
Ruben S. Martin, President and Chief Executive Officer


COMPANY








/s/Robert D. Bondurant
Robert D. Bondurant
EMPLOYEE





















--------------------------------------------------------------------------------



Executed by the General Partner solely to evidence its obligation to reimburse
the Company for all expenses incurred by the Company hereunder.


MARTIN MIDSTREAM GP LLC




By:/s/ Ruben S. Martin, III
Ruben S. Martin, President and Chief Executive Officer


GENERAL PARTNER

